DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over  Halloran (US 6,117,612) modified by Rantala (US 2019/0061236)..
Regarding claim 16, Halloran meets the claimed, A method for producing a photocurable formulation (F) for the use in an additive manufacturing process, (Halloran col. 1 lines 11-19 teach a photocurable resin for use in stereolithography) comprising the steps a) providing a ceramic dispersion (CD) (Halloran col. 8 line 61 describes an aqueous solution is prepared) comprising the following components (A) at least one ceramic material having a D50 value of at least 2 µm, (Halloran col. 9 lines 1-2 teach silica powder with a median particle size of 2.4 µm is added) (C) at least one dispersant (Halloran col. 8 line 66 teaches a dispersant is added) (D) at least one photoinitiator (Halloran col. 9 lines 16- 19 teach a photoinitiator is added after the initial dispersion is made.)
The specific embodiment of Example 1 of Halloran does not explicitly meets the claimed, (B 1) at least one first acrylate or (B2) at least one second acrylate, because acrylamides are used in the example, however, Halloran col. 5 lines 60-63 and col. 6 lines 20-22 teach that mixtures of acrylates or methacrylates can be used.  It would have been obvious to a person of ordinary skill in the art at the time of filing to replace the acrylamides in example 1 of Halloran with acrylates or methacrylates as taught in Halloran in order to provide photo-active and photocurable components, see Halloran col. 5 lines 56-59 and col. 6 lines 14-16. 
Halloran does not explicitly meet the claimed, providing a solution (S) comprising the following components (B2) at least one second acrylate, or mixing the ceramic dispersion (CD) provided in step a) and the solution (S) provided in step b) to obtain the photocurable formulation (F).
Halloran teaches that multiple acrylates/methacrylates can be added, see Halloran col. 6 lines 13-22 and col. 8 lines 61-66, but does not teach that the second acrylate is added after the initial dispersion is mixed. However, selection of order of performing process steps or of adding/mixing ingredients is prima facie obviousness in the absence of unexpected results, see MPEP §2144.04 Section IV. 
Likewise, Halloran does not teach the separate mixing steps and does not explicitly meet the claimed, wherein in step c) in the range from 75 to 99 % by weight of the ceramic dispersion (CD) and in the range from 1 to 25 % by weight of the solution (S) are mixed to obtain the photocurable formulation (F), based on the sum of the percent by weight of the ceramic dispersion (CD) and the solution (S). 
However, the order of adding the ingredients, for example adding the ceramic dispersion then adding the solution, to obtain the final formulation would have been obvious, see MPEP §2144.04 Section IV.  Therefore, the ceramic dispersion and solution being mixed to obtain the photocurable formulation, would have been obvious to a person of ordinary skill in the art because the order of adding/mixing ingredients is prima facie obviousness in the absence of unexpected results. 
Further, Halloran does not explicitly teach in the range from 75 to 99 % by weight of the ceramic dispersion (CD) and in the range from 1 to 25 % by weight of the solution based on the sum of the percent by weight of the ceramic dispersion (CD) and the solution (S), however, Halloran discloses motivation for varying the amounts of each of the ingredients in the ceramic dispersion and solution.  Halloran col. 5 lines 32-43 teach that the volume percentage of ceramic particles can be varied to avoid shrinkage or damage when the volume percentage is too high or too low. It would have been obvious to a person of ordinary skill in the art to modify the range of the ceramic particles taught in Halloran in order to prevent damage during curing.  Halloran col. 9 lines 37-38 teach that the concentration of the monomers in the solution affects the cure depth. It would have been obvious to a person of ordinary skill in the art to modify the amount of component B in solution in order to achieve the desired cure depth, see Halloran col. 9 lines 37-38. Halloran col. 7 lines 18-29 teach that the amount of dispersant used varies according to the amount of particles and size of the particles used, among other factors.  It would have been obvious to a person of ordinary skill in the art to optimize the range of the amount of dispersant used in order to stabilize the dispersion, see Halloran col. 6 line 66-col. 7 line 2. Halloran col. 6 lines 41-48 teach that the amount of photoinitiator added can be adjusted through routine experimentation in order to find a balance between the rate of production and light absorption. It would have been obvious to a person of ordinary skill in the art to modify the range of the amount of photoinitiator added in order to balance the production rate and depth of cure, see Halloran col. 6 lines 41-48. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing to modify the ranges of the various ingredients to arrive at the final composition of the photocurable formula.
Applicant alleges that surprising technical effects result from the claimed order, including that the ceramic dispersion does not collapse over a long period of time such that the ceramic dispersion is stable during delivery and can be stored for 12 weeks and that a low viscosity for additive manufacturing can be achieved. Although the application describes characteristics of the claimed formulation on page 3 of the instant specification, there is no evidence specifically relating the second acrylate being added after the ceramic dispersion was mixed to any unexpected results when compared to the comparable formulation in Halloran. Likewise, Halloran also seeks to achieve a specific viscosity and a stable formulation, see Halloran col. 2 lines 36-41 thus, providing a solution (S) comprising the following components (B2) at least one second acrylate, would have been obvious to a person of ordinary skill in the art. Further, mixing the ceramic dispersion (CD) provided in step a) and the solution (S) provided in step b) to obtain the photocurable formulation (F), wherein in step c) in the range of from 75 to 99% by weight of the ceramic dispersion (CD) and in the range of from 1 to 25% by weight of the solution (S) are mixed to obtain the photocurable formulation (F), based on the sum of the percent by weight of the ceramic dispersion (CD) and the solution (S) would have been obvious to a person of ordinary skill in the art because Halloran discloses all the ingredients of both the ceramic dispersion and the solution. Therefore, the order of adding the ingredients to obtain a final formulation of a similar composition would have been obvious, see MPEP §2144.04 Section IV.
Halloran does not describe the viscosity of the specific ceramic dispersion or how It is measured and does not meet the claimed, wherein the viscosity of the ceramic dispersion (CD) is in the range of from 15 to 50 Pa-s measured with a Brookfield Viscometer (spindle type 64 at 6 rpm) at a temperature of 25°.
Analogous in the field of photocurable formulations for additive manufacturing, Rantala does not explicitly meet the claimed, wherein the viscosity of the ceramic dispersion (CD) is in the range of from 15 to 50 Pa-s measured with a Brookfield Viscometer (spindle type 64 at 6 rpm) at a temperature of 25°, however, Rantala [0085] discloses a mixture of particles with a first compound and a second polymer compound with a viscosity of 5,000 to 50,000 mPa·s or 5 to 50 Pa·s. Rantala [0085] also teaches the viscosity is measured with a Brookfield viscometer at any suitable rpm between 1 to 30 rpm at 25ºC. Rantala [0088] describes that the viscosity is a result effective variable which affects the final properties of the composition. It would have been obvious to a person of ordinary skill in the art to modify the range of 5 to 50 Pa·s to meet the claimed range of 15 to 50 Pa·s in order to modify the final properties of the composition.
Regarding claim 17, Halloran meets the claimed, the method according to claim 16, wherein component (A) is selected from the group consisting of SiO2, ZrO2, A1203, ZnO, Fe2O3, Fe304, Y203, TiO2, SiC, Si3N4, TiB and AlN (Halloran col. 9 lines 1-2 teach silica, SiO2.)
Regarding claim 18, Halloran meets the claimed, the method according to claim 16, wherein component (B1) and component (B2) are independently from one another selected from the group consisting of acrylates and methacrylates (Halloran col. 5 lines 66-63 teach methacrylates and acrylates.) 
Regarding claim 19, example 1 of Halloran does not specify which dispersant is used and thus does not meet the claimed, the method according to claim 16, wherein component (C) is selected from the group consisting of ethoxylated fatty alcohols, polyoxyproylene/ethylene block copolymers, ethoxylated nonylphenol, (polyethylene glycol) p-octyl phenyl ether, alkoxylated diamines, sodium lauryl sulfate and cationic dispersants, however, Halloran col. 7 lines 3-17 teach dispersants including polyoxyethylene glycol and ethoxylated nonylphenol can be used.
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the dispersant in Example 1 of Halloran with one of the suitable dispersants mentioned in Halloran in order to stably disperse the ceramic particles, see Halloran col. 6 line 66 – col. 7 line 2.
Regarding claim 21, Halloran does not explicitly meet the claimed, the method according to claim 16, wherein the ceramic dispersion (CD) provided in step a) comprises in the range from 57 to 90 % by volume of component (A), however, Halloran col. 5 lines 32-43 teach that the volume percentage of ceramic particles can be varied to avoid shrinkage or damage when the volume percentage is too high or too low. It would have been obvious to a person of ordinary skill in the art to optimize the range taught in Halloran in order to have 57 to 90 % by volume of component (A) in order to prevent damage during curing. 
Halloran also does not explicitly meet the claimed, and in the range from 0.1 to 15 % by volume of component (C), based on the sum of the percent by volume of components (A), (B1) and (C) because Halloran uses a weight basis instead of a volume basis. However, Halloran col. 7 lines 18-29 teach that the amount of dispersant used varies according to the amount of particles and size of the particles used, among other factors.  It would have been obvious to a person of ordinary skill in the art to optimize the range of the amount of dispersant used in order to stabilize the dispersion, see Halloran col. 6 line 66-col. 7 line 2.
Halloran does not teach a volume percent and thus does not explicitly teach in the range from 10 to 42 % by volume of component (B1), however, Halloran col. 9 lines 37-38 teach that the concentration of the monomers in the solution affects the cure depth. It would have been obvious to a person of ordinary skill in the art to optimize the amount of component B in solution in order to achieve the desired cure depth, see Halloran col. 9 lines 37-38.
Regarding claim 22, Halloran example 1 does not explicitly meet the claimed, and in the range from 0.1 to 25 % by weight of component (D), based on the sum of the percent by weight of components (B2) and (D), however, Halloran col. 6 lines 41-48 teach that the amount of photoinitiator added can be adjusted through routine experimentation in order to find a balance between the rate of production and light absorption. It would have been obvious to a person of ordinary skill in the art to optimize the range of the amount of photoinitiator added in order to balance the production rate and depth of cure, see Halloran col. 6 lines 41-48.
Halloran does not explicitly meet the claimed, the method according to claim 16, wherein the solution (S) provided in step b) comprises in the range from 75 to 99.9 % by weight of component (B2), however, Halloran col. 9 lines 37-38 teach that the concentration of the monomers in the solution affects the cure depth. It would have been obvious to a person of ordinary skill in the art to optimize the amount of component B in solution in order to achieve the desired cure depth, see Halloran col. 9 lines 37-38.
Regarding claim 23, Halloran meets the claimed, the method according to claim 16, wherein component (B) and component (B2) have independently from one another a C-C-double bond functionality in the range from ≥ 1 to 6 (Halloran col. 5 lines 60-63 and col. 6 lines 13-22 describe a number of general and specific acrylates and methacrylates. Hexanediol diacrylate, for example, is a diacrylate and has 2 acryloyl groups, triacrylates typically have three acryoyl groups.)
Regarding claim 24, Halloran does not explicitly meet the claimed, the method according to claim 16, wherein the solution (S) provided in step b) further comprises component (C2) at least one dispersant, however, Halloran col. 9 lines 5-10 teach that additional dispersant is added after the initial ceramic dispersion is made. Additionally, selection of order of performing process steps or of adding/mixing ingredients is prima facie obviousness in the absence of unexpected results, see MPEP §2144.04 Section IV.  It would have been obvious to a person of ordinary skill in the art to add dispersant both before and after the ceramic dispersion has been formed. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halloran modified by Rantala as applied to claim 16 above, and further in view of Moszner (US 2010/0029801).
Regarding claim 20, modified Halloran does not meet the claimed, the method according to claim 16, wherein component (D) is selected from the group consisting of benzophenone, alkylbenzophenones, halomethylated benzophenones, Michler's ketone, benzoin, benzoin ethers, benzyl ketals, acetophenone derivatives, phenylglyoxylic acid, anthraquinone, methylanthraquinone, acylphosphine oxides and bisacylphosphine oxides.
Analogous in the field of photocurable compositions, Moszner meets the claimed, The method according to claim 16, wherein component (D) is selected from the group consisting of benzophenone, alkylbenzophenones, halomethylated benzophenones, Michler's ketone, benzoin, benzoin ethers, benzyl ketals, acetophenone derivatives, phenylglyoxylic acid, anthraquinone, methylanthraquinone, acylphosphine oxides and bisacylphosphine oxides (Moszner [0042] teaches acylphosphine oxides or bisacylphosphine oxides.)
It would have been obvious to a person of ordinary skill in the art to combine the photoinitiator of Halloran with the acyl or bisacyl phosphine oxide photoinitiators of Moszner in order to polymerize the monomers added, see Moszner [0042].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US 2019/0061236) modified by Halloran (US 6,117,612 ).
Regarding claim 16, Rantala meets the claimed, A method for producing a photocurable formulation (F) for the use in an additive manufacturing process, (Rantala [0086] teaches a UV curable material for use in a 3D printer) comprising the steps a) providing a ceramic dispersion (CD) comprising the following components (A) at least one ceramic material having a D50 value of at least 2 µm, (Rantala [0084] describes particles having an average particle size of 100 microns, [0067] describes ceramic materials) (C) at least one dispersant (Rantala [0050] describes dispersants can be added) b) providing a solution (S) comprising the following components (B2) at least one second acrylate (Rantala [0038] and [0058] describe a second component with an acrylate group) (D) at least one photoinitiator (Rantala [0058] describes that photoinitiators can be added to promote polymerization of acrylates.)
Rantala does not explicitly meets the claimed, The method according to claim 1, wherein the viscosity of the ceramic dispersion (CD) is in the range of from 15 to 50 Pa-s measured with a Brookfield Viscometer (spindle type 64 at 6 rpm) at a temperature of 25°, however, Rantala [0085] discloses a mixture of particles with a first compound and a second polymer compound with a viscosity of 5,000 to 50,000 mPa·s or 5 to 50 Pa·s. Rantala [0085] also teaches the viscosity is measured with a Brookfield viscometer at any suitable rpm between 1 to 30 rpm at 25ºC. Rantala [0088] describes that the viscosity is a result effective variable which affects the final properties of the composition. It would have been obvious to a person of ordinary skill in the art to modify the range of 5 to 50 Pa·s to meet the claimed range of 15 to 50 Pa·s in order to modify the final properties of the composition.
Rantala does not disclose that the first component can be an acrylate and does not meet the claimed, (B 1) at least one first acrylate.
Analogous in the field of photocurable formulations for 3D printing, Halloran meets the claimed, (B 1) at least one first acrylate (Halloran col. 5 lines 60-63 and col. 6 lines 20-22 teach that mixtures of acrylates or methacrylates can be used.  
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace the first compound of Rantala with the mixture of an acrylate and methacrylate as described in Halloran in order to provide photo-active and photocurable components, see Halloran col. 5 lines 56-559 and col. 6 lines 14-16. 
Neither Rantala nor Halloran disclose separate mixing steps and therefore do not meet the claimed, c) mixing the ceramic dispersion (CD) provided in step a) and the solution (S) provided in step b) to obtain the photocurable formulation (F) However, Rantala as modified by Halloran teaches a formulation made of all of the claimed ingredients. The order of adding the ingredients, for example adding the ceramic dispersion then adding the solution, to obtain the final formulation would have been obvious, see MPEP §2144.04 Section IV.  Therefore, the ceramic dispersion and solution being mixed to obtain the photocurable formulation, would have been obvious to a person of ordinary skill in the art because the order of adding/mixing ingredients is prima facie obviousness in the absence of unexpected results. 
Further, Rantala and Halloran do not explicitly disclose the separate mixing steps and do not meet the claimed, in the range from 75 to 99 % by weight of the ceramic dispersion (CD) and in the range from 1 to 25 % by weight of the solution based on the sum of the percent by weight of the ceramic dispersion (CD) and the solution (S), however, Halloran discloses motivation for varying the amounts of each of the ingredients in the ceramic dispersion and solution.  Halloran col. 5 lines 32-43 teach that the volume percentage of ceramic particles can be varied to avoid shrinkage or damage when the volume percentage is too high or too low. It would have been obvious to a person of ordinary skill in the art to modify the range of the ceramic particles taught in Halloran in order to prevent damage during curing.  Halloran col. 9 lines 37-38 teach that the concentration of the monomers in the solution affects the cure depth. It would have been obvious to a person of ordinary skill in the art to modify the amount of component B in solution in order to achieve the desired cure depth, see Halloran col. 9 lines 37-38. Halloran col. 7 lines 18-29 teach that the amount of dispersant used varies according to the amount of particles and size of the particles used, among other factors.  It would have been obvious to a person of ordinary skill in the art to optimize the range of the amount of dispersant used in order to stabilize the dispersion, see Halloran col. 6 line 66-col. 7 line 2. Halloran col. 6 lines 41-48 teach that the amount of photoinitiator added can be adjusted through routine experimentation in order to find a balance between the rate of production and light absorption. It would have been obvious to a person of ordinary skill in the art to modify the range of the amount of photoinitiator added in order to balance the production rate and depth of cure, see Halloran col. 6 lines 41-48. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing to modify the ranges of the various ingredients to arrive at the final composition of the photocurable formula.
Response to Arguments
In response to the amendments filed 6/21/2022 in which claim 31 is cancelled, the objection to claim 31 has been withdrawn 
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
Applicant argues Rantala is not analogous art. Examiner disagrees. Rantala is directed to a UV curable formulation for 3D printing containing many of the claimed components. A person of ordinary skill in the art would find other UV or photocurable formulations for use in 3D printing reasonably pertinent to the problem of creating a stale photocurable formulation for additive manufacturing.
Applicant argues surprising technical effects result from the claimed method including being able to be mixed with common mixing devices, a stable ceramic dispersion and solution through delivery and for 12 weeks, that the obtained formulation is low viscosity for use in additive manufacturing, and that the additive manufacturing produces a mechanically stable molding. Applicant argues this all results from mixing the claimed ceramic dispersion with the solution. Examiner disagrees. In general, none of the cited evidence provides a comparison to the formulation of Halloran or a formulation where the separate mixing steps occur. Therefore, it cannot be compared to see that the results cited by applicant are actually unexpected over the expected results of the formulation described in Halloran.
More specifically, Halloran col. 9 lines 4-11 teach a high shear mixer or a ball mill are used in mixing. Applicant does not provide a specific definition other than a few examples of what a common mixing device would be, but neither a mixer nor ball mill is an uncommon or unusual device. Thus, mixing with a common device would not be unexpected over Halloran.
Applicant also cites the ceramic dispersion and solution are stable up to 12 weeks as described in pages 20-21 of the instant specification. Although Halloran does not explicitly state that the disclosed formulation is stable up to 12 weeks, applicant has also not presented evidence to show that Halloran’s formulation is not stable at 12 weeks. Halloran col. 2 lines 36-41 specifically disclose that a resin that is stable against sedimentation, see MPEP §716.01(c). 
Applicant argues that the claims steps a) to c) produce a formulation with a low enough viscosity for direct use in additive manufacturing without adding additional components. This is not commensurate in scope with the claim. The claim is open such that the formulation “comprises” the claimed ingredients. It is not claimed that further ingredients cannot be added to the formulation for stability purposes. Further, the formulation of Halloran is used in additive manufacturing and does have an acceptable viscosity for that use, see Halloran col. 3 lines 20-30 and col. 5 lines 4-11.
Applicant argues that the formulation produces a mechanically stable molding that can easily be further de-bindered and sintered. This is not unexpected over Halloran, see Abstract, col. 1 lines 11-19, col. 3 lines 20-30, and col. 4 lines 45-59.
Applicant argues Halloran discloses the viscosity of the resin should be under 3000 mPa·s or 3 Pa·s or risk damage which would teach away from the 15 to 50 Pa·s as claimed in claim 16. Examiner notes that the resin in Halloran referenced by the remarks as being 3000 mPa·s is the final resin produced by the process and would be most comparable to the final photocurable formulation (F) of the claimed invention, which, although not claimed, is disclosed by applicant to be 0.1 to 3 Pa·s, see page 17 line 30 of the instant specification. The claimed viscosity in claim 16 is the viscosity of only the ceramic dispersion. Therefore, Halloran does not teach away from the claimed viscosity. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744